Citation Nr: 1746226	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for hypertensive heart disease, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran serviced on active duty from June 1960 to December 1970/

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating for hypertensive heart disease.

The Veteran appeared before the undersigned at a Travel Board hearing at the RO in November 2016.

The Board remanded the issue for further development in August 2014 and March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the appeal period, the Veteran showed a range from 7-10 MET capacity attributable to the hypertensive heart disease; he had a left ventricular ejection fraction ranging from 55-66 percent and; has never had congestive heart failure.


CONCLUSION OF LAW

The criteria for an increase rating for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 (2016).  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran is assigned a 30 percent disability rating under Diagnostic Code (DC) 7007, hypertensive heart disease.  Under DC 7007, a 30 percent rating is assigned when a workload of greater than 5 metabolic equivalent of task (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  C.F.R. § 4.104 (2016).  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2016). 

In a January 2010 VA examination, the examiner diagnosed hypertensive heart disease, based on findings of left ventricular hypertrophy and the Veteran's medical history.  His symptoms included angina, shortness of breath, dizziness and fatigue He had experienced no syncope attacks.  The examiner found mild concentric left ventricular hypertrophy, overall normal left ventricular systolic function.  A stress test was not conducted because it was noted that the Veteran required a walker for ambulation.  An echocardiogram was conducted and the ejection fraction (EF) of the left ventricle was 55%.  METs level for his cardiac status was 7-9.

At an August 2014 Board hearing before a VLJ who is unavailable to sign this decision, the Veteran and his spouse testified that his health had been deteriorating since the January 2010 VA examination.  He reported chest pain and a prescription of Nitroglycerin tablets.   

At a January 2015 VA examination, the examiner did conduct any diagnostic testing, but relied on testing done prior to the Veteran's reports of increased disability.  The examiner discussed a May 2011 stress test and EKG that noted no evidence of inducible myocardial ischemia or prior infarction, and EF of 66%; and a May 2013 echocardiogram noting left ventricular ejection fraction (LVEF) of 55-60%.  The examiner also reported METs level of 1 to 3, but opined that 100 percent of the METs limitation was attributed to non-service connected sporadic spinocerebellar ataxia.  The examiner provided no rationale for this opinion.

As the January 2015 VA examination failed to provide rationale, the Board remanded the issue for a new VA examination.  

The Veteran also provided testimony in a November 2016 hearing before the undersigned that the heart condition continued to cause dizziness and fatigue, and that he was still on Nitroglycerin medication (see hearing transcript at pages 4-5).

In a February 2017 VA examination, the examiner noted continuous medication was required for control of the Veteran's heart condition, but that he did not have a myocardial infarction or congestive heart failure, and had not been hospitalized for the treatment of his heart condition.  EKG testing revealed right bundle branch block, and that she could not rule out inferior infarction.  A chest X-ray revealed elevation of the right hemidiaphragm.  The examiner noted exercise stress testing was not required as part of the Veteran's current treatment plan and the test was not without significant risk.  1-3 METs level reflected the lowest activity at which he reported angina.  The examiner noted this was due solely to his heart condition, but provided no rationale.

The Veteran's representative argued that the February 2017 VA examination was conducted by a nurse practitioner and not a physician, as the March 2017 remand instructed.  Additionally, the February 2017 examiner did not review the Veteran's claims file or electronic folder.  The examiner's finding of general weakness in association with cerebellar ataxia goes against her finding that the MET capacity was limited solely due to hypertensive heart disease.  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran was afforded an additional VA examination in March 2017.  The examiner noted the Veteran was prescribed Atenolol for hypertensive heart disease.  There was no myocardial infarction or congestive heart failure noted.  The examiner found exquisite tenderness to palpation of the costochondral junction, but there was no evidence of cardiac hypertrophy or cardiac dilatation.  EKG testing revealed LVEF of 60-64%, and the Board notes that the examiner recorded that this was from an April 2, 2017 EKG.  1-3 METs level reflected the lowest activity at which he reported fatigue, but the examiner noted this was not solely due to his heart condition.  

The examiner estimated that 10 METs was due solely to the hypertensive heart disease and that ejection fraction was a more objective measure that reflects the Veteran's current cardiac functional status, as he suffered from cerebellar ataxia for 4 years and was wheelchair bound with significant immobility from deconditioning.  The examiner reasoned that the Veterans ejection fraction was within normal limits and the aortic stenosis was mild, which was not likely to have a significant effect; but the diastolic dysfunction, commonly secondary to hypertension, was moderate.  He classified the symptoms as heart failure with moderate exertion such as ambulating two blocks or two flights of stairs; therefore, the hypertensive heart disease only had a mild METs effect, hence the estimate of 10.

It is clear that the Veteran's symptoms have increased in severity over the course of this appeal, as he noted in his lay statements.  However, his lay assertions do not show that the 60 percent criteria are met.  The criteria that are based upon METs and left ventricular ejection fraction require specific medical testing.  Additionally, the Veteran in this case is not competent to diagnose congestive heart failure.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  

Such an internal physical process is not readily observable and is not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  The March 2017 VA examiner provided an adequate medical opinion, based upon consideration of the full medical history and described the disability in sufficient detail so that the Board's evaluation is fully informed, and it is more probative than the other examinations provided.  

For these reasons, the Board finds that the overall disability picture for the Veteran's hypertensive heart disease is not more closely approximated by an increase to a 60 percent disability rating under Diagnostic Code 7007.  38 C.F.R. § 4.7 (2016).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2015).


ORDER

An increased rating for hypertensive heart disease is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


